[Cite as State v. Richardson, 2021-Ohio-3362.]




                       IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                        HAMILTON COUNTY, OHIO




STATE OF OHIO,                                   :   APPEAL NOS. C-200288
                                                                 C-200289
        Plaintiff-Appellee,                      :   TRIAL NOS. B-1803045
                                                                B-1805949
  vs.                                            :

DAVID RICHARDSON,                                :
                                                          O P I N I O N.
     Defendant-Appellant.                        :




Criminal Appeals From: Hamilton County Court of Common Pleas

Judgments Appealed From Are: Affirmed

Date of Judgment Entry on Appeal: September 24, 2021



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Mary Stier, Assistant
Prosecuting Attorney, for Plaintiff-Appellee,

Rubenstein & Thurman, L.P.A., and Scott A. Rubenstein, for Defendant-Appellant.
                        OHIO FIRST DISTRICT COURT OF APPEALS



ZAYAS, Presiding Judge.

       {¶1}   David Richardson appeals from the judgment of the Hamilton County

Court of Common Pleas finding him guilty of community-control violations in the

cases numbered B-1803045 and B-1805949, revoking his community control, and

sentencing him to a prison term of 12 months in each case to be served concurrently.

For the following reasons, we affirm the trial court’s judgment.

                    Procedural and Factual Background

       {¶2}   In November 2018, David Richardson pled guilty to two counts of

trafficking in cocaine in the cases numbered B-1803045 and B-1805949, both

felonies of the fourth degree. At the sentencing hearing, Richardson admitted to

regularly using cocaine and agreed to participate in a drug treatment program. The

trial court placed him on two years of community control that included intensive

supervision and drug treatment. The court notified Richardson that if he violated

the terms of his community control, he would be incarcerated for 18 months on each

case for a maximum potential aggregate sentence of 36 months.

       {¶3}   On July 15, 2019, Richardson was indicted for trafficking in and

possession of cocaine, trafficking in and possession of heroin, and aggravated

possession of drugs in the case numbered B-1903959. The drugs were found in

Richardson’s bedroom when his probation officer Kelly Winter conducted a search of

his home. Winter also filed community-control violations in the cases numbered B-

1803045 and B-1805949. Ultimately, the new drug charges against Richardson were

dismissed after the trial court granted his motion to suppress the drugs, concluding

that there was no reasonable suspicion to conduct the search. The state did not

appeal that decision.




                                              2
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶4}   After the charges were dismissed, Richardson’s counsel requested a

continuance on the community-control-violation hearing to review the cases the

prosecutor had given him before scheduling a hearing. Counsel also requested that

Richardson’s phones be returned to him. The court determined that the phones

would be returned after the completion of the proceedings on the violations because

the phones were relevant to one of the violations.

                           Hearing on the Violations

       {¶5}   Probation officer Kelly Winter testified that she went to Richardson’s

home to conduct a home visit. At the time, Winter was considering terminating his

intensive probation and recommending him for regular probation. Winter and her

partner knocked on the door, but no one answered. After some time had passed,

they left. While driving up the street, Winter saw Richardson standing on the porch

waving them down.       Winter and her partner returned and entered the home.

Richardson’s girlfriend and his girlfriend’s mother were also present.

       {¶6}   Winter searched Richardson’s bedroom.         She found Richardson’s

wallet and identification in the bedroom. In a dresser drawer that contained men’s

clothing, she found a locked box and a key. Winter opened the box and found a

significant amount of drugs.       Winter handcuffed Richardson and called the

Cincinnati Police Department. Winter testified that the Probation Department’s

policy is to call the police when contraband is found in a home, and have them take

custody of the contraband and determine whether to file charges.

       {¶7}   Winter also found two cell phones, one in a red case that she had seen

Richardson use and a second one that she believed was found on his person. Winter




                                              3
                      OHIO FIRST DISTRICT COURT OF APPEALS



asked Richardson for the passcodes to the phones, and he refused to give them to

her. Richardson did not deny that the phones were his.

       {¶8}   After Richardson’s arrest, Winter determined that criminal drug

charges had been filed against him. He had been indicted for trafficking in and

possession of cocaine, trafficking in and possession of heroin, and aggravated

possession of drugs for amphetamine.            The crime laboratory report results

determined that the box contained cocaine, heroin, fentanyl, amphetamine, and

marijuana.

       {¶9}   At that point, Winter filed community-control violations for the police

contact, testing positive for marijuana on April 30, 2019, refusing to provide the

passcodes to the phones so she could search them, and failing to make any payments

to probation, in addition to his arrests on the new charges. Winter admitted that the

positive marijuana test result alone was an insufficient reason to file a violation.

       {¶10} Richardson’s girlfriend, Jennifer Greenlea, testified on his behalf.

Greenlea confirmed that she and her mother had been staying with Richardson, and

that she was present during the search. Greenlea and her mother were asleep when

Winter arrived. Winter woke her up and told her to go into the living room. Winter

went into the bedroom and returned with the locked box. According to Greenlea,

Winter asked Richardson if he had seen the box before, and he responded, “No.”

After Winter opened the box, she handcuffed Richardson and called the police.

Greenlea testified that the drugs did not belong to her.

       {¶11} The trial court found Richardson guilty on the probation violations.

After discussing the relevant sentencing factors, the court imposed a prison term of

12 months in each case, to be served concurrently.




                                               4
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶12} Richardson appealed, presenting five assignments of error.

             Admissibility of the Illegally-Obtained Evidence

       {¶13} For ease of discussion, we will address the first, second, and fourth

assignments of error together.

       {¶14} Richardson first argues that the court erred in considering the drugs as

a basis for a violation because the exclusionary rule prohibits the admission of

illegally-seized evidence at a revocation hearing.     Richardson cites to State v.

Burkholder in support of his argument. State v. Burkholder, 2d Dist. Montgomery

No. 8256, 1983 WL 2505 (October 18, 1983).        In Burkholder, the Second District

Court of Appeals held that evidence obtained through an unlawful search was

inadmissible in a probation-revocation hearing. Id. at *3. On appeal, the Ohio

Supreme Court affirmed, concluding that “the application of the exclusionary rule to

probation revocation proceedings furthers the universally accepted purpose to deter

police misconduct by removing the incentive to disregard it.” State v. Burkholder, 12

Ohio St.3d 205, 207, 466 N.E.2d 176 (1984).

       {¶15} However, the Ohio Supreme Court reexamined the issue and overruled

Burkholder in State ex rel. Wright v. Ohio Adult Parole Auth., 75 Ohio St.3d 82, 91,

661 N.E.2d 728 (1996). The court concluded that “when the admissibility of relevant

evidence in parole revocation proceedings is weighed against application of the

exclusionary rule, the balance clearly falls on the side of admissibility.” Id. at 92.

The court held that “evidence obtained through an unreasonable or unlawful search

and seizure is generally admissible in probation and/or parole revocation

proceedings.” Id. at 91. See Pennsylvania Bd. of Probation & Parole v. Scott, 524

U.S. 357, 364, 118 S.Ct. 2014, 141 L.Ed.2d 344 (1998) (holding “that the federal




                                              5
                      OHIO FIRST DISTRICT COURT OF APPEALS



exclusionary rule does not bar the introduction at parole revocation hearings of

evidence seized in violation of parolees’ Fourth Amendment rights.”).

         {¶16} Therefore, the trial court did not err in considering the drugs at the

revocation hearing, and we overrule the first assignment of error.

         {¶17} Next, Richardson contends that his due-process rights were violated

when his counsel failed to object to the admission of the illegally-obtained evidence.

         {¶18} As previously discussed, the drugs were admissible for purposes of the

revocation hearing.     Consequently, counsel’s failure to object did not deprive

Richardson of his due-process rights, and we overrule the second assignment of

error.

         {¶19} In his fourth assignment of error, Richardson argues that he was

denied the effective assistance of counsel due to counsel’s failure to object to the

admission of illegally-obtained evidence.

         {¶20} Because the drugs were admissible for purposes of the revocation

hearing, counsel’s failure to object did not deprive Richardson of the effective

assistance of counsel. We overrule the fourth assignment of error.

                     The Manifest Weight of the Evidence

         {¶21} In his third assignment of error, Richardson claims that the judgments

of the trial court were contrary to the manifest weight of the evidence.

         {¶22} A community-control-revocation hearing is not a criminal trial, and

the state is not required to establish a violation of the terms of community control

beyond a reasonable doubt. State v. Messer, 12th Dist. Butler No. CA2014-02-056,

2014-Ohio-5741, ¶ 12. To establish a violation, the state must present “substantial”

evidence. Id. Therefore, we must apply the “some competent, credible evidence”




                                               6
                      OHIO FIRST DISTRICT COURT OF APPEALS



standard established in C.E. Morris Co. v. Foley Constr. Co., 54 Ohio St.2d 279, 376

N.E.2d 578 (1978). State v. Huitt, 5th Dist. Stark No. 2007 CA 0060, 2007-Ohio-

5816, ¶ 17. “This highly deferential standard is akin to a preponderance of evidence

burden of proof.” Id. Absent an abuse of discretion, the decision to revoke probation

will not be disturbed on appeal. Id. at ¶ 18.

       {¶23} Richardson first contends that he was unaware that the drugs were in

the dresser.   However, there is nothing in this record to support that claim.

Additionally, the drugs were found in a dresser drawer that contained male clothing

in Richardson’s bedroom.

       {¶24} Richardson next argues that the state failed to establish that the two

cell phones belonged to him, and that he had the passcodes. Winter testified that she

had seen Richardson using the cell phone with the red case and knew that it was his.

She further testified that she believed the second phone was found on his person.

When she requested the passcodes, Richardson refused to provide them. Moreover,

Richardson asked the court to return his phones prior to the revocation hearing.

       {¶25} With respect to the positive marijuana test and failure to pay his

probation fees, Richardson contends these violations were de minimus and

insufficient standing alone to justify a revocation. But these were not the only

violations underlying the revocation.

       {¶26} Based on this record, there was substantial evidence that Richardson

violated the conditions of community control, and the trial court acted within its

discretion to revoke Richardson’s community control. We find no merit to the third

assignment of error, and we overrule it.




                                                7
                      OHIO FIRST DISTRICT COURT OF APPEALS



                                   The Sentence

       {¶27} Richardson next contends that the trial court erred by imposing a

sentence that is not supported by the findings in the record.

       {¶28} “In reviewing felony sentences, an appellate court may increase,

reduce, or modify a sentence, or it may vacate the sentence and remand for

resentencing, only if it ‘clearly and convincingly’ finds either (1) that the record does

not support certain specified findings or (2) that the sentence imposed is contrary to

law.” State v. Reynolds, 1st Dist. Hamilton No. C-190055, 2020-Ohio-942, ¶ 6.

“Following a community control violation, the trial court conducts a second

sentencing hearing. At this second hearing, the court sentences the offender anew

and must comply with the relevant sentencing statutes.” State v. Fraley, 105 Ohio

St.3d 13, 2004-Ohio-7110, 821 N.E.2d 995, ¶ 17.

       {¶29} Richardson argues that the trial court failed to follow R.C. 2929.11 and

2929.12 because the 12-month sentence was not necessary to protect the public and

did not represent the minimum sanctions adequate to accomplish the purposes of

felony sentencing.

       {¶30} At the original sentencing hearing, the trial court notified Richardson

that if he violated his community control, he would be incarcerated for 18 months on

each case for a maximum potential aggregate sentence of 36 months. Prior to

imposing sentence, the trial court noted that the violations were not technical

violations and further specified that it had considered the principles and purposes of

felony sentencing before imposing the sentence, and the record supports the

sentence.

       {¶31} Accordingly, we overrule his fifth assignment of error.




                                               8
                      OHIO FIRST DISTRICT COURT OF APPEALS



                                     Conclusion

       {¶32} Having overruled Richardson’s five assignments of error, we affirm the

judgments of the trial court.

                                                              Judgments affirmed.
CROUSE and WINKLER, JJ., concur.


Please note:
       The court has recorded its own entry this date.




                                                9